 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ROLAND MA,
                                                               NO. C19-1764RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER DENYING MOTION FOR
                                                               RECONSIDERATION
11
      CITY OF SEATTLE, et al.,

12
                           Defendants.

13

14
            On December 4, 2019, the Court denied plaintiff’s application for Court-appointed
15

16   counsel. Dkt. # 24. The Court noted that, as a general matter, a person has no right to counsel in

17   civil actions and must show “exceptional circumstances” justifying the imposition of the costs of
18   litigation on another. The Court declined to evaluate the merits of plaintiff’s Fourth Amendment
19
     claims, but found that plaintiff appears capable of litigating the claims without the aid of counsel
20
     and had not provided sufficient evidence to support a finding of indigency. Plaintiff filed a
21
     timely motion for reconsideration, arguing that the Court had misapprehended his financial
22

23   situation in the following respects:

24          (a) he is not listed as a “Governor” of Catsland LLC in the corporate records of the
25   Secretary of State;
26
            (b) Handsomeland LLC was capitalized only to the extent necessary to obtain a bail bond
27
     ORDER DENYING MOTION
28   FOR RECONSIDERATION - 1
 1   for plaintiff and has little or no other value;
 2          (c) he is not the owner of the 2019 Volkswagen Jetta he was driving; and
 3
            (d) the Seattle Municipal Court forfeited his original bail bond, forcing him to utilize any
 4
     interest he had in his condominium to post the new bail or bond.
 5

 6   Dkt. # 25.

 7          For purposes of this motion for reconsideration, the Court will assume that plaintiff is
 8   indigent and cannot afford to hire counsel to represent him in this matter. Nevertheless, plaintiff
 9
     has proven himself capable of articulating his claims and proceeding pro se. There are no
10
     exceptional circumstances that justify imposing the costs of pursuing this litigation on another.
11

12

13          For all of the foregoing reasons, plaintiff’s motion for reconsideration (Dkt. # 25) is

14   DENIED. As discussed in the prior order, this matter remains STAYED until an attorney
15   appears to represent plaintiff or plaintiff provides evidence that the “no contact” provision of his
16
     release order is no longer in effect.
17

18
            Dated this 12th day of December, 2019.
19

20                                                A
                                                  Robert S. Lasnik
21                                                United States District Judge
22

23

24

25

26

27
     ORDER DENYING MOTION
28   FOR RECONSIDERATION - 2
